Citation Nr: 0842392	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-31 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression with stress and diagnosed as bipolar 
disorder, secondary to service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Y.H.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A video conference hearing was held in August 2006, with the 
veteran sitting at the Houston RO, and the undersigned Acting 
Veterans Law Judge (VLJ), sitting in Washington, DC.  A 
transcript of the testimony is in the claims file.

In December 2006, the Board remanded the matter to the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional evidence and curing a due process defect.  The 
matter was returned to the Board in July 2008.

Finally, the Board notes that the veteran has also claimed 
that he has PTSD, and in various statements, he has claimed 
several stressful in-service events.  The issue of 
entitlement to service-connection for PTSD has not been 
considered RO, however. Indeed, the issue of service 
connection for PTSD is a distinct issue from the claim for 
service connection for a psychiatric disorder that is the 
subject of this decision.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (holding that a newly diagnosed disorder, 
even if medically related to a previously diagnosed disorder, 
is not the same claim for jurisdictional purposes when it has 
not been previously considered).  That issue is therefore 
referred to the RO for appropriate consideration.




	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

The most probative evidence of record indicates that the 
veteran's psychiatric disorder (claimed as depression with 
stress and diagnosed as bipolar disorder) is not causally 
related to or aggravated by any service-connected disability, 
including his bilateral hearing loss.


CONCLUSION OF LAW

The veteran's psychiatric disorder (claimed as depression 
with stress and diagnosed as bipolar disorder) is not 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the veteran 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the veteran of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in February 2003, May 2005, June 2005 and 
January 2007.  The letters addressed all required notice 
elements and the February 2003 letter was sent prior to the 
initial unfavorable decision by the AOJ.  Although the May 
2005, June 2005 and January 2007 letters were sent subsequent 
to the initial adjudication of the veteran's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in April 2005, July 2005 and May 2008.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Further, as was 
discussed above, the fact that the notice letters did not 
initially address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VAMC 
treatment records and SSA records.  The veteran was afforded 
VA examinations in March 2005 and October 2007.  

Further, as noted above, the Board remanded the veteran's 
claim in December 2006 for the purpose of obtaining his 
Social Security Administration (SSA) records, providing him 
with a corrective notice letter pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and obtaining a 
clarifying medical opinion.  

The veteran was sent a notice letter in January 2007; 
however, this notice letter did not fully comply with the 
requirements of Dingess.  In this regard, the notice letter 
informed the veteran of the information or evidence needed to 
establish an effective date, but did not include an 
explanation of the information or evidence needed to 
establish a disability rating.  However, the fact that the 
notice did not address the relevant rating criteria was 
harmless error because service connection is being denied, 
and therefore no disability rating is being assigned.  
Furthermore, the veteran later received notice of this 
element in the May 2008 SSOC.  Therefore, remanding the case 
to provide such notice would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran's SSA records were obtained and associated with 
the claims file, and the October 2007 VA examination report 
contains a clarifying medical opinion.  Therefore, the Board 
finds that its remand instructions were substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  The Board, therefore, finds that the 
VCAA duty to assist has also been satisfied.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.


The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the veteran has a current diagnosis of bipolar 
disorder, as noted by the October 2007 VA examiner.  In 
addition, the record clearly demonstrates that the veteran is 
service-connected for bilateral hearing loss.  Therefore, 
Wallin elements one and two have been satisfied. 

However, with respect to the third element, the most 
probative medical evidence of record does not establish a 
nexus between the veteran's current bipolar disorder and his 
service-connected bilateral hearing loss.  In this regard, 
the veteran has undergone VA examinations in March 2005 and 
October 2007.  The March 2005 VA examiner stated that in his 
opinion, the veteran's "depression" was actually "control 
being gained over his bipolar disorder."  The examiner noted 
that the veteran had a history that is compatible with 
bipolar disorder type I.  In this regard, the veteran had a 
history of a manic episode in the past, and he had the 
clinical manifestations of hypomania with depression.  
However, the veteran was responding well to medication.  The 
examiner continued that there was no evidence that the 
veteran had an independently supported diagnosis depression 
that was secondary to his hearing loss.  The examiner also 
stated that when questioned concerning the diagnostic 
elements of his bipolar illness, these go back many, many 
years according to the veteran.  

Similarly, at the October 2007 VA examination, the examiner 
stated that a review of the records indicated that the 
veteran began to suffer symptoms of depression in 
approximately the year 2000 and was finally admitted and 
treated at the VA with a diagnosis of bipolar disorder four 
years later.  Based on the examiner's evaluation, he stated 
that he believed the veteran suffered from bipolar disorder 
starting in approximately the year 2000 time frame and was 
not adequately treated until he was seen at the VA in 2004.  
The examiner continued that to the best of his knowledge, 
there is no connection between hearing loss or hearing 
medical problems and the onset of bipolar disorder.  To be 
specific, the examiner stated that according to the DSM-IV, 
bipolar I mixed diagnosis (which means that the veteran would 
have both depression and mania), requires a depressive 
episode or episodes with at least one manic episode and, 
according to the DSM-IV, these symptoms of mania and 
depression are not due to the direct psychological effects of 
a substance or a general medical condition.  With regard to a 
major depressive disorder, one of the requirements for a 
diagnosis is that under criteria B for major depressive 
disorder, the symptoms do not meet the criteria for a mixed 
episode as found in bipolar, type I, mixed episode.  
Therefore, the examiner concluded that it was his opinion 
that the veteran's bipolar, type I illness, mixed type, was 
not caused by or chronically worsened by his service-
connected hearing loss. 

The Board does observe a September 2006 statement from the 
veteran's VAMC psychiatrist that in his opinion, after 
several interviews with the veteran and the review of his 
available records, that the onset of his neuropsychiatric 
disorders coincided with the worsening of his hearing.  
However, the Board finds that this opinion contains more 
generalized findings and is speculative in nature (e.g. 
coincidence of timing does not suggest a definitive 
connection).  Therefore, this opinion is of diminished 
probative value.  See Stegman v. Derwinski, 3 Vet. App. 228 
(1992) (evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by event in service was insufficient 
to establish service connection).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board ascribes greater probative value to the March 
2005 and October 2007 VA examination reports.  First, as 
noted above, the September 2006 statement was speculative in 
nature.  The opinions made in the VA examination reports were 
far more definitive.  The September 2006 statement also 
provided no rationale for its finding.  By contrast, the 
October 2007 examination report provided a detailed rational 
and explanation for its negative findings.  Finally, the VA 
examination reports were based on a complete review of the 
claims file.  It is unclear as to whether the opinion made in 
the September 2006 statement was based on the same level of 
review.  Consequently, because the March 2005 and October 
2007 VA examiners determined that the veteran's bipolar 
disorder was unlikely related to his service-connected 
hearing loss and were far more definitive opinions, the Board 
finds that Wallin element three has not been satisfied.

Similarly, with respect to the issue of aggravation, the 
Board finds that the record does not support the veteran's 
contentions that his bipolar disorder was aggravated by his 
service-connected hearing loss.  As noted above, the most 
probative medical evidence of record does not suggest that 
the veteran's bipolar disorder was aggravated by his service- 
connected hearing loss.  An award of service connection must 
be based on reliable competent medical evidence and may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  Thus, because there is 
no competent medical evidence of record concluding that the 
veteran's bipolar disorder was aggravated by his service-
connected hearing loss, secondary service-connection based on 
a theory of aggravation cannot be granted.

Although the veteran might sincerely believe that his bipolar 
disorder was caused or aggravated by his service-connected 
hearing loss, the veteran, as a lay person, is not competent 
to make such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, any statements by the veteran 
regarding such etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination. 

In summary, the Board finds that the veteran's bipolar 
disorder is not causally related to or aggravated by his 
service-connected bilateral hearing loss.  For the reasons 
and bases discussed above, the Board has concluded that the 
negative evidence in this case outweighs the evidence in 
favor of the veteran's claim.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as depression with stress, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


